Exhibit 10.1
 
AGENTS’ WARRANT AGREEMENT


AGENTS’ WARRANT AGREEMENT dated as of July 26, 2011 (this “Agreement”), between
Ante5, Inc., a Delaware corporation (the “Company”), and Feltl and Company, Inc.
and C. K. Cooper & Company (hereinafter referred to as the “Agents”).’


RECITALS


 
A.
The Company proposes to issue to the Agents warrants (the “Warrants”) to
purchase up to an aggregate of ________ (as such number may be adjusted from
time to time pursuant to Article 8 of this Warrant Agreement) shares (the
“Shares”) of common stock, $.001 par value per share (the “Common Stock”) of the
Company.



 
B.
The Agents have agreed, pursuant to the Agency Agreement (“Agency Agreement”)
dated June 22, 2011 between the Agents and the Company, to act as the exclusive
placement agents in connection with the Company’s private placement of Units.



 
C.
The Warrants issued pursuant to this Agreement are being issued by the Company
to the Agents or to their designees (collectively, the “Designees”), in
consideration for, and as part of the Agents’ compensation in connection with
the Agency Agreement.



TERMS AND CONDITIONS


NOW, THEREFORE, in consideration of the premises, the payment by the Agents to
the Company of the aggregate amount of $50.00, the agreements herein set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Grant. The Agents, and/or the Designees, are hereby granted the right to
purchase up to an aggregate of 307,125 fully-paid and non-assessable Shares as
reflected in a warrant certificate (the “Warrant Certificate”) at an initial
exercise price (subject to adjustment as provided in Article 6 hereof) of $1.00
per Share at any time from July 26, 2011 until 5:00 P.M., Minneapolis, Minnesota
time, on July 25, 2016 (the “Warrant Term”).


2. Exercise of Warrant.


2.1 Cash Exercise. The Warrants initially are exercisable at a price of $1.00
per Share, payable in cash, by wire transfer of immediately available funds to
an account specified by the Company, or (if the total exercise price being paid
is less than $1,000) by check to the order of the Company, or any combination
thereof, subject to adjustment as provided in Article 8 hereof. Upon surrender
of the Warrant Certificate(s) with the annexed Cash Exercise Form duly executed,
together with payment of the Exercise Price (as hereinafter defined) for the
Shares, at the Company’s principal office (currently located at 10275 Wayzata
Boulevard, Suite 310, Minnetonka, Minnesota 55305), or at the office of its
transfer agent, as applicable, the registered holder of a Warrant Certificate
(“Holder” or “Holders”) shall be entitled to receive a certificate or
certificates for the Shares so purchased. The purchase rights represented by the
Warrant Certificate are exercisable at the option of the Holder hereof, in whole
or in part. In the case of the purchase of less than all of the Shares
purchasable under any Warrant Certificate, the Company shall cancel said Warrant
Certificate upon the surrender thereof and shall execute and deliver a new
Warrant Certificate of like tenor for the balance of the Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2 Cashless Exercise. At any time during the Warrant Term, the Holder may, at
the Holder’s option, exchange, in whole or in part, the Warrants represented by
such Holder’s Warrant Certificate which are exercisable for the purchase of
Shares into the number of Shares determined in accordance with this Article 2.2
(a “Warrant Exchange”), by surrendering such Warrant Certificate at the
principal office of the Company or at the office of its transfer agent,
accompanied by a notice stating such Holder’s intent to effect such exchange,
the number of Warrants to be so exchanged and the date on which the Holder
requests that such Warrant Exchange occur (the “Notice of Exchange”). The
Warrant Exchange shall take place on the date specified in the Notice of
Exchange or, if later, the date the Notice of Exchange is received by the
Company or at the office of its transfer agent, as applicable (the “Exchange
Date”). Certificates for the Shares issuable upon such Warrant Exchange and, if
applicable, a new Warrant Certificate of like tenor representing the Warrants
which were subject to the surrendered Warrant Certificate and not included in
the Warrant Exchange, shall be issued as of the Exchange Date and delivered to
the Holder within ten  (10) business days following the Exchange Date. In
connection with any Warrant Exchange, the Holder shall be entitled to subscribe
for and acquire (i) the number of Shares (rounded to the next highest integer)
which would, but for such Warrant Exchange, then be issuable pursuant to the
provisions of Article 2.1 above upon the exercise of the Warrants specified by
the Holder in its Notice of Exchange (the “Total Share Number”) less (ii) the
number of Shares equal to the quotient obtained by dividing (a) the product of
the Total Share Number and the existing Exercise Price per Share (as hereinafter
defined) by (b) the Market Price (as hereinafter defined) of a Public Share on
the trading day immediately preceding the Exchange Date. “Market Price” at any
date shall be deemed to be the closing sale price or, in case no reported sales
takes place on such day, the average of the closing sale prices for the last
three consecutive trading days on which reported sales have taken place, in
either case as officially reported by the principal securities exchange on which
the Common Stock is listed or admitted to trading or, if the Common Stock is not
listed or admitted to trading on any national securities exchange, the closing
bid price as reported by (i) Bloomberg Financial Markets (or any successor
thereto) (“Bloomberg”) through the OTC Bulletin Board or successor trading
market or (ii) if not listed on the OTC Bulletin Board (or its successor
market), the “pink sheets.” If the Common Stock is not listed or admitted to
trading on any national securities exchange, and bid prices are not reported by
Bloomberg through the OTC Bulletin Board or successor trading market, or the
“pink sheets,” then the Market Price shall be determined in good faith by
the  mutual agreement of the Board of Directors of the Company and the Holder,
where the Board of Directors of the Company shall prepare and deliver to the
Holder its proposed market price and an analysis setting forth the basis for its
determination.


 
2

--------------------------------------------------------------------------------

 
 
3. Issuance of Stock Certificates.


Upon the exercise of the Warrants, the issuance of certificates for the Shares
purchased shall be made no later than ten (10) business days thereafter without
charge to the Holder thereof including, without limitation, any tax which may be
payable in respect of the issuance thereof, and such certificates shall (subject
to the provisions of Article 4) be issued in the name of, or in such names as
may be directed by, the Holder thereof; provided, however, that the Company
shall not be required to pay any transfer tax which may be payable in respect of
any transfer involved in the issuance and delivery of any such certificates in a
name other than that of the Holder, and the Company shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.


The certificates representing the Shares shall be executed on behalf of the
Company in the manner contemplated by the Company’s Certificate of Incorporation
or Bylaws. Warrant Certificates shall be dated the date of execution by the
Company upon initial issuance, division, exchange, substitution or transfer.


Upon exercise, in part or in whole, of the Warrants, certificates representing
the Shares purchased (the “Warrant Securities”), shall bear a legend
substantially similar to the following:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE STATE SECURITIES LAWS.  THE
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT (A)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B)
UPON THE DELIVERY BY THE HOLDER TO THE COMPANY OF AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO COUNSEL TO THE COMPANY, STATING THAT AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, IS AVAILABLE.


4.  [Reserved.]


5.  Representations and Warranties of Holder.
 
The Holder of a Warrant (including the Agents) represents and warrants to the
Company as follows:
 
5.1           Acquisition of Warrant for Personal Account.  The Holder is
acquiring this Warrant and the Shares issuable upon exercise of this Warrant
(collectively the “Securities”) for investment for its own account and not with
a present view to, or for resale in connection with, any public resale or
distribution thereof other than to the Designees. The  Holder understands that
the Securities have not been registered under the Securities Act of 1933, as
amended (the “Act”), by reason of a specific exemption from the registration
provisions of the Act which depends upon, among other things, the bona fide
nature of the investment intent as expressed herein. The Holder further
understands that the Securities have not been passed upon or the merits thereof
endorsed or approved by any state or federal authorities.
 
 
3

--------------------------------------------------------------------------------

 
 
5.2           Rule 144.  The Holder acknowledges that the Securities must be
held indefinitely unless subsequently registered under the Act or an exemption
from such registration is available. The Holder is aware of the provisions of
Rule 144 promulgated under the Act.
 
5.3           Accredited Investor.  As of the date hereof, the Holder is an
“accredited investor” within the meaning of Regulation D promulgated under the
Act. The Holder is sophisticated in financial matters, and is able to evaluate
the risks and benefits of an investment in the Securities for an indefinite
period of time.
 
5.4           Opportunity To Discuss; Information.  The Holder has been afforded
the opportunity to ask questions of, and receive answers from, the officers
and/or directors of the Company acting on its behalf concerning the terms and
conditions of this transaction and to obtain any additional information, to the
extent that the Company possesses such information or can acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information furnished; and has availed itself of the opportunity to the extent
the Holder considers appropriate in order to permit it to evaluate the merits
and risks of an investment in the Company.
 
5.5           Future Registration.  The Holder acknowledges and recognizes that,
except as provided in Article 7 hereof, the Company has not agreed to register
the resale of the Shares in any Registration Statement to be filed by the
Company under the Act.
 
6. Price.


6.1 Initial and Adjusted Exercise Price. The initial exercise price of each
Warrant shall be $1.00 per Share. The adjusted Exercise Price per Share shall be
the prices which shall result from time to time from any and all adjustments of
the initial Exercise Price per Share in accordance with the provisions of
Article 8 hereof.


6.2 Exercise Price. The term “Exercise Price” herein shall mean the initial
exercise price or the adjusted exercise price, depending upon the context.


7. Registration Rights.


7.1 Registration Under the Securities Act of 1933.  As of the date hereof, none
of the Warrants or the Shares have been registered for purposes of public resale
or distribution under the Act.
 
 
4

--------------------------------------------------------------------------------

 
 
7.2 Registrable Securities. As used herein, the term “Registrable Security”
means each of the Shares and any shares of Common Stock issued upon any stock
split or stock dividend in respect of such Shares; provided, however, that with
respect to any particular Registrable Security, such security shall cease to be
a Registrable Security when, as of the date of determination, (i) it has been
registered under the Act and disposed of pursuant thereto, (ii) registration
under the Act is no longer required for the Holder for subsequent public
distribution of such security under Rule 144 promulgated under the Act or
otherwise, or (iii) it has ceased to be outstanding. The term “Registrable
Securities” means any and/or all of the securities falling within the foregoing
definition of a “Registrable Security.” In the event of any merger,
reorganization, consolidation, recapitalization or other change in corporate
structure affecting the Common Stock, such adjustment shall be made in the
definition of “Registrable Security” as is appropriate in order to prevent any
dilution or enlargement of the rights granted pursuant to this Article 7.


7.3 Piggyback Registration. If, following six (6) months after the date hereof
and within five (5) years following the date hereof, the Company proposes to
file any registration statement or post-effective amendments thereto covering
equity or debt securities of the Company, or any such securities of the Company
held by its shareholders (in any such case, other than in connection with a
merger, acquisition or pursuant to Form S-8 or successor form)(for purposes of
this Article 7, collectively, the “Registration Statement”), it will give
written notice of its intention to do so (“Notice”), at least fourteen (14) days
prior to the filing of each such Registration Statement, to all Holders of the
Registrable Securities. Upon the written request of such a Holder (a “Requesting
Holder”), made within ten (10) days after receipt by the Holder of the Notice,
that the Company include any of the Requesting Holder’s Registrable Securities
in the proposed Registration Statement, the Company shall, as to each such
Requesting Holder, use its best efforts to effect the registration under the Act
of the Registrable Securities which it has been so requested to register
(“Piggyback Registration”), at the Company’s sole cost and expense and at no
cost or expense to the Requesting Holders (except as provided in Article 7.5(b)
hereof).  Upon the receipt by the Company of cumulative requests from a Majority
of Requesting Holders to include a Majority of Requesting Holders’ Registrable
Securities in a Registration Statement, the Company shall then provide written
notice (the “Termination Notice”) to all Holders who have not requested
inclusion of their Registrable Securities in such a Registration Statement (a
“Non-Requesting Holder”) advising them that such Non-Requesting Holders must,
within five (5) days after receipt by the Non-Requesting Holder of the
Termination Notice, provide written notice to the Company of the Non-Requesting
Holders’ request to include their Registrable Securities in such Registration
Statement or all their rights under Article 7.3 will permanently lapse.  Any
Non-Requesting Holder who does not within such five (5) day period request to
have their Registrable Securities included in such Registration Statement shall
have no further registration rights under this Article 7.3.


Notwithstanding the provisions of this Article 7.3, the Company shall have the
right at any time after it shall have given written notice pursuant to this
Article 7.3 (irrespective of whether any written request for inclusion of
Registrable Securities shall have already been made) to elect not to file any
such proposed Registration Statement, or to withdraw the same after the filing
but prior to the effective date thereof, without incurring any liability to any
holder of Registrable Securities; provided, however, in the event any
Registrable Securities are not actually registered, then such Registrable
Securities remain subject to the registration rights provided in this Article
7.3 notwithstanding any provision herein to the contrary.  The term “Majority of
Requesting Holders” as used in Article 7.3 hereof shall mean any Holder or any
combination of Holders of Registrable Securities, that hold an aggregate number
of shares of Common Stock (including Shares already issued and Shares issuable
pursuant to the exercise of outstanding Warrants) as would constitute a majority
of the aggregate number of shares of Common Stock outstanding (including Shares
already issued and Shares issuable pursuant to the exercise of outstanding
Warrants) that are Registrable Securities.
 
 
5

--------------------------------------------------------------------------------

 
 
7.4 [Reserved.]


7.5 Covenants of the Company With Respect to Registration. The Company covenants
and agrees as follows:


(a) [Reserved.]


(b) The Company shall pay all costs, fees and expenses (other than underwriting
fees, discounts and nonaccountable expense allowance applicable to the
Registrable Securities and fees and expenses of counsel retained by the Holders
of Registrable Securities) in connection with all Registration Statements filed
pursuant to Article 7.3 hereof including, without limitation, the Company’s
legal and accounting fees, printing expenses, and blue sky fees and expenses and
any fees due to the FINRA related to such registration or sale of any of the
Registrable Securities.


(c) The Company will take all necessary action which may be required in
qualifying or registering the Registrable Securities included in the
Registration Statement for offering and sale under the securities or blue sky
laws of such states as are requested by the Holders of such securities and for
obtaining the clearance of FINRA member firms to participate in the distribution
of such Registrable Securities; provided, however, that the Company shall not be
required in connection therewith to qualify to do business or file a general
consent to service of process in any jurisdiction if the Board of Directors of
the Company determines in good faith that the same would be materially
detrimental to the Company.


(d) The Company shall indemnify any Holder of the Registrable Securities to be
sold pursuant to any Registration Statement and any underwriter or person deemed
to be an underwriter under the Act and each person, if any, who controls such
Holder or underwriter or person deemed to be an underwriter within the meaning
of Section 15 of the Act or Section 20(a) of the Securities Exchange Act of
1934, as amended (“Exchange Act”), against all loss, claim, damage, expense or
liability (including all expenses reasonably incurred in investigating,
preparing or defending against any claim whatsoever) to which any of them may
become subject under the Act, the Exchange Act or otherwise, arising from such
registration statement to the same extent and with the same effect as the
provisions pursuant to which the Company has agreed to indemnify the Agents as
set forth in Section 6 of the Agency Agreement and to provide for just and
equitable contribution as set forth in Section 6 of the Agency Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(e) Any Holder of Registrable Securities to be sold pursuant to a registration
statement, and such Holder’s successors and assigns, shall severally, and not
jointly, indemnify the Company, its officers and directors and each person, if
any, who controls the Company within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act, against all loss, claim, damage, expense or
liability (including all expenses reasonably incurred in investigating,
preparing or defending against any claim whatsoever) to which any of them may
become subject under the Act, the Exchange Act or otherwise, arising from
information furnished by or on behalf of such Holder, or such Holder’s
successors or assigns, for specific inclusion in such Registration Statement to
the same extent and with the same effect as the provisions pursuant to which the
Agents have agreed to indemnify the Company as set forth in Section 6 of the
Agency Agreement and to provide for just and equitable contribution as set forth
in Section 6 of the Agency Agreement.


(f) Nothing contained in this Agreement shall be construed as requiring any
Holder to exercise the Warrants held by such Holder prior to the initial filing
of any registration statement or the effectiveness thereof.


(g) If the Company shall fail to comply with the provisions of this Article 7,
the Company shall, in addition to any other equitable or other relief available
to the Holders of Registrable Securities, be liable for any or all incidental,
special and consequential damages sustained by the Holders of Registrable
Securities requesting registration of their Registrable Securities.


(h) In connection with any offering involving an underwriting of shares of the
Company’s Common Stock pursuant to Article 7.3, the Company shall not be
required to include any of the Registrable Securities in such underwriting
unless the Holders accept the terms of the underwriting as agreed upon between
the Company and its underwriter. If the total number of securities to be
included in such offering, including the Registrable Securities requested by
Holders to be included therein, exceeds the amount of securities that the
underwriter determines in their reasonable discretion is compatible with the
success of the offering (the “Maximum Number of Securities”), then the Company
shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriter and the
Company determine in their sole discretion will not jeopardize the success of
the offering. In the event that the Underwriter determines that the Maximum
Number of Securities is less than the number of securities to be offered by the
Company plus all of the other Registrable Securities requested to be registered
by Holders or other security holders with similar registration rights, then the
securities that are included in such offering shall be allocated in the
following manner: (i) to the Company and, if there is a balance remaining, (ii)
to the Holders, provided that if the balance remaining is not sufficient to
include in the offering all of the Registrable Securities requested to be
registered by the Holders, the number of Registrable Securities to be included
for any holder shall be determined pro rata based on the proportionate number of
Registrable Securities then held (regardless of whether or not such any such
Holder has requested that all such Registrable Securities be included), and, if
there is a balance remaining, (iii) to any other shareholders holding similar
registration rights as selling security holders, but excluding any shareholder
who is an officer or director of the Company. If there is a balance remaining
after all of the Registrable Securities requested to be registered by the
Company, the Holders and the other shareholders holding similar registration
rights as selling security holders who are not officers and directors of the
Company, then Registrable Securities held by officers and directors of the
Company may be included in such offering.
 
 
7

--------------------------------------------------------------------------------

 
 
(i) The Company shall and shall permit each Holder of Registrable Securities
included for registration in such Registration Statement pursuant to Article 7.3
hereof and to the managing underwriter, if any, of the offering in connection
with which such Holder’s Registrable Securities are being registered and such
underwriter to do such reasonable investigation, upon reasonable advance notice,
with respect to information contained in or omitted from the Registration
Statement as it deems reasonably necessary to comply with applicable securities
laws or rules of the FINRA. Such investigation shall include access to books,
records and properties, and opportunities to discuss the business of the Company
with its officers and independent auditors, all to such reasonable extent and at
such reasonable times and as often as any such Holder of Registrable Securities
or underwriter shall reasonably request; provided, that the Company may require
each such Holder or underwriter to enter into reasonable confidentiality and
non-disclosure agreements with respect to the information contained in or
derived from such investigations.


8. Adjustments of Exercise Price and Number of Securities. The following
adjustments apply to the Exercise Price of the Warrants with respect to the
Shares and the number of Shares purchasable upon exercise of the Warrants.


8.1 Computation of Adjusted Price. In case the Company at any time after the
date hereof pays a dividend in shares of Common Stock or makes a distribution in
shares of Common Stock, then upon such dividend or distribution, the Exercise
Price in effect immediately prior to such dividend or distribution shall
forthwith be reduced to a price determined by dividing (a) an amount equal to
the total number of shares of Common Stock outstanding immediately prior to such
dividend or distribution multiplied by the Exercise Price in effect immediately
prior to such dividend or distribution, by (b) the total number of shares of
Common Stock outstanding immediately after such issuance or sale.


8.2 Subdivision and Combination. In case the Company shall at any time subdivide
or combine the outstanding shares of Common Stock, the Exercise Price shall
forthwith be proportionately decreased in the case of subdivision or
proportionately increased in the case of combination.


8.3 Adjustment in Number of Securities. Upon each adjustment of the Exercise
Price pursuant to the provisions of this Article 8, the number of Shares
issuable upon the exercise of each Warrant shall be adjusted to the nearest full
number by multiplying a number equal to the Exercise Price in effect immediately
prior to such adjustment by the number of Shares issuable upon exercise of the
Warrants immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.
 
 
8

--------------------------------------------------------------------------------

 
 
8.4 Reclassification, Consolidation, Merger, etc. Subject to Article 12, in case
of any reclassification or change of the outstanding shares of Common Stock
(other than a change in par value to no par value, or from no par value to par
value, or as a result of a subdivision or combination), or in the case of any
consolidation of the Company with, or merger of the Company into, another
corporation (other than a consolidation or merger in which the Company is the
surviving corporation and which does not result in any reclassification or
change of the outstanding shares of Common Stock, except a change as a result of
a subdivision or combination of such shares or a change in par value, as
aforesaid), or in the case of a sale or conveyance to another corporation of all
or substantially all of the assets of the Company, the Holders shall thereafter
have the right to convert this Warrant into the kind and amount of shares of
stock and other securities and property which the Holder would have owned or
have been entitled to receive immediately after such reclassification, change,
consolidation, merger, sale or conveyance had this Warrant been converted
immediately prior to the effective date of such reclassification, change,
consolidation, merger, sale or conveyance, and in any such case, if necessary,
appropriate adjustment shall be made in the application of the provisions set
forth in this Article 8 with respect to the rights and interests thereafter of
the Holder of this Warrant, to the end that the provisions set forth in this
Article 8 shall thereafter correspondingly be made applicable, as nearly as may
reasonably be, in relation to any shares of stock and other securities and
property thereafter deliverable on the exercise of this Warrant. The provisions
of this Article 8.4 shall similarly apply to successive such reclassifications,
changes, consolidations, mergers, sales or conveyances. In the event of any
conflict between Article 8.4 and Article 12, the latter shall control.
 
8.5  Determination of Outstanding Common Shares. For purposes of this Agreement,
the number of shares of Common Stock at any one time outstanding shall include:
(i) the aggregate number of shares of common stock issued and outstanding, and
(ii) the aggregate number of shares of common stock issuable upon the exercise
of any outstanding options, rights, and warrants, and upon the conversion or
exchange of any outstanding convertible or exchangeable securities.


8.6 Dividends and Other Distributions with Respect to Outstanding Securities. In
the event that the Company shall at any time prior to the exercise of all
Warrants make any distribution of its assets to holders of its Common Stock as a
liquidating or a partial liquidating dividend, then the Holder of Warrants who
exercises its Warrants after the record date for the determination of those
Holders of Common Stock entitled to such distribution of assets as a liquidating
or partial liquidating dividend shall be entitled to receive for the exercise
price per Warrant, in addition to each share of Common Stock, the amount of such
distribution (or, at the option of the Company, a sum equal to the value of any
such assets at the time of such distribution as determined by the Board of
Directors of the Company in good faith) which would have been payable to such
Holder had he been the Holder of record of the Common Stock receivable upon
exercise of his Warrant on the record date for the determination of those
entitled to such distribution. At the time of any such dividend or distribution,
the Company shall make appropriate reserves to ensure the timely performance of
the provisions of this Subsection 8.6.
 
 
9

--------------------------------------------------------------------------------

 
 
8.7 Subscription Rights for Shares of Common Stock or Other Securities. In the
case that the Company or an affiliate of the Company shall at any time after the
date hereof and prior to the exercise of all the Warrants issue any rights,
warrants or options to subscribe for shares of Common Stock or any other
securities of the Company or of such affiliate to all the shareholders of the
Company, the Holders of unexercised Warrants on the date of  such issuance of
rights, warrants or options shall be entitled, in addition to the shares of
Common Stock or other securities receivable upon the exercise of the Warrants,
to receive such rights, warrants or options that such Holders would have been
entitled to receive had they been, on the record date set by the Company or such
affiliate in connection with such issuance of rights, warrants or options, the
holders of record of the number of whole shares of Common Stock then issuable
upon exercise of their outstanding Warrants.


9. Exchange and Replacement of Warrant Certificates.


Each Warrant Certificate is exchangeable without expense, upon the surrender
thereof by the registered Holder at the principal executive office of the
Company, for a new Warrant Certificate of like tenor and date representing in
the aggregate the right to purchase the same number of securities in such
denominations as shall be designated by the Holder thereof at the time of such
surrender.


Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of any Warrant Certificate and, in case
of loss, theft or destruction, of indemnity reasonably satisfactory to it, and
upon surrender and cancellation of the Warrant Certificate, if mutilated, the
Company will make and deliver a new Warrant Certificate of like tenor in lieu
thereof.


10. Elimination of Fractional Interests.


The Company shall not be required to issue certificates representing fractions
of Shares upon the exercise of the Warrants, nor shall it be required to issue
scrip or pay cash in lieu of fractional interests, it being the intent of the
parties that all fractional interests shall be eliminated by rounding any
fraction up to the nearest whole number of Shares.


11. Reservation and Listing of Securities.


The Company shall at all times reserve and keep available out of its authorized
shares of Common Stock, solely for the purpose of issuance upon the exercise of
the Warrants, such number of shares of Common Stock as shall be issuable upon
the exercise thereof. The Company covenants and agrees that, upon exercise of
the Warrants and payment of the Exercise Price therefore, all Shares issuable
upon such exercise shall be duly and validly issued, fully paid, non-assessable
and not subject to the preemptive rights of any shareholder. As long as the
Warrants shall be outstanding, the Company shall use its commercially reasonable
efforts to cause all shares of Common Stock issuable upon the exercise of the
Warrants to be listed on any securities exchange or trading market on which the
Common Stock may be listed and/or quoted.
 
 
10

--------------------------------------------------------------------------------

 
 
12.  Sale of the Company.    
 
(a)   As used herein, a “Sale of the Company” means (i) any sale (however
effected, including without limitation by sale of stock, merger, share exchange
or otherwise, including without limitation in a single transaction or series of
related transactions) of all or substantially all of the outstanding voting
stock of the Company, or (ii) any sale, lease or disposition of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole; provided, that in neither case, shall a Sale of the Company include a
transaction set forth above where the holders of the Company’s voting stock
immediately prior to the transaction hold more than 50% of the outstanding
voting stock of the Company or its successor following such transaction.
 
(b)   The Company shall give each Holder at least twenty (20) business days
prior notice of any Sale of the Company.
 
(c)   Notwithstanding anything to the contrary herein, this Warrant will expire
at the closing for a Sale of the Company if the Company so elects in a written
notice given to the Holder of this Warrant at least twenty (20) business days
prior to such closing.
 
(d)   Upon receipt of notice of expiration of the Warrant pursuant to
Article 12(c) hereof, any Holder may:
 
(i)  subject to the terms of any credit agreement of the Company then in effect,
elect (by giving written notice received by the Company no later than three
business days before the closing for such Sale of the Company) to have the
Company redeem all of that Holder’s Warrants for an amount (the “Redemption
Amount”) equal to the aggregate fair market value of the Shares for which such
Warrants are exercisable (as indicated by the Sale of the Company) less the
aggregate exercise price of such Warrants; in which case the Company shall
redeem such Warrants and pay the Redemption Amount to such Holder at such
closing (or as soon thereafter, without interest, as the Warrant Holder
surrenders to the Company the Warrants being redeemed);
 
(ii)  let the Holders’ Warrants expire in accordance with their terms (subject
to Article 12(c)); or
 
(iii)  exercise the Holder’s Warrants in accordance with their terms prior to
the expiration thereof (subject to the Article 12(c)).
 
(e)   Neither this Article 12, nor any notice or election contemplated by this
Article 12, shall create any obligation on the Company’s part to consummate any
Sale of the Company. If, after any notice or election contemplated by this
Article 12 is given, the Company determines not to consummate the Sale of the
Company, then the Company shall notify the Holders of such determination,
whereupon any preceding notices or elections under this Article 12 regarding
such Sale of the Company shall be null and void and of no effect.


13. Notices to Warrant Holders.


Nothing contained in this Agreement shall be construed as conferring upon the
Holder or Holders the right to vote or to consent or to receive notice as a
shareholder in respect of any meetings of shareholders for the election of
directors or any other matter, or as having any rights whatsoever as a
shareholder of the Company. If, however, at any time prior to the expiration of
the Warrants and their exercise, any of the following events shall occur:
 
 
11

--------------------------------------------------------------------------------

 
 
(a) the Company shall take a record of the holders of its shares of Common Stock
for the purpose of entitling them to receive a dividend or distribution payable
otherwise than in cash, or a cash dividend or distribution payable otherwise
than out of current or retained earnings, as indicated by the accounting
treatment of such dividend or distribution on the books of the Company; or


(b) the Company shall offer to all the holders of its Common Stock any
additional shares of capital stock of the Company or securities convertible into
or exchangeable for shares of capital stock of the Company, or any option, right
or warrant to subscribe therefore; or


(c) a dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation or merger); or


(d) reclassification or change of the outstanding shares of Common Stock (other
than a change in par value to no par value, or from no par value to par value,
or as a result of a subdivision or combination), consolidation of the Company
with, or merger of the Company into, another corporation (other than a
consolidation or merger in which the Company is the surviving corporation and
which does not result in any reclassification or change of the outstanding
shares of Common Stock, except a change as a result of a subdivision or
combination of such shares or a change in par value, as aforesaid), or a sale or
conveyance to another corporation of the property of the Company as an entirety
is proposed; or


(e) The Company or an affiliate of the Company shall propose to issue any rights
to subscribe for shares of Common Stock or any other securities of the Company
or of such affiliate to all the shareholders of the Company;


then, in any one or more of said events, the Company shall give written notice
to the Holder or Holders of such event at least twenty (20) business days prior
to the date fixed as a record date or the date of closing the transfer books for
the determination of the shareholders entitled to such dividend, distribution,
convertible or exchangeable securities or subscription rights, options or
warrants, or entitled to vote on such proposed dissolution, liquidation, winding
up or sale. Such notice shall specify such record date or the date of closing
the transfer books, as the case may be. Failure to give such notice or any
defect therein shall not affect the validity of any action taken in connection
with the declaration or payment of any such dividend or distribution, or the
issuance of any convertible or exchangeable securities or subscription rights,
options or warrants, or any proposed dissolution, liquidation, winding up or
sale.


14. Notices.


All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed to have been duly made (1) one business day after
being sent by overnight courier, (2) three business days after having been sent
by first-class U.S. mail (certified or regular), (3) at the time sent, if sent
by email or facsimile between 8:00 a.m. and 5:00 p.m. on  a business day, or one
business day after being sent, if sent by email or facsimile at any other time,
provided in each case that such email or facsimile notice is confirmed by notice
given by another means permitted hereunder within 3 business days after the
email or facsimile is sent, and (4) upon delivery, if hand-delivered by any
other means.
 
 
12

--------------------------------------------------------------------------------

 
 
(a) If to a registered Holder of the Warrants, to the address (or email or
facsimile number, as applicable) of such Holder as shown on the signature page
hereto or the books of the Company; or


(b) If to the Company, to:


Ante5, Inc.
10275 Wayzata Boulevard
Suite 310
Minnetonka, MN  55305
Attention:  Chief Executive Officer


 or to such other address as the Company may designate by notice to the Holders
given pursuant to this Article.


15. Supplements and Amendments.


The Company and the Agents may from time to time supplement or amend this
Agreement without the approval of any Holders of the Warrants and/or Warrant
Securities in order to cure any ambiguity, to correct or supplement any
provision contained herein which may be defective or inconsistent with any other
provisions herein, or to make any other provisions in regard to matters or
questions arising hereunder which the Company and the Agents may deem mutually
necessary or desirable and which the Company and the Agents mutually deem not to
adversely affect the interests of the Holders of Warrant Certificates.


16. Successors.


All the covenants and provisions of this Agreement by or for the benefit of the
Company and the Holders inure to the benefit of their respective successors and
permitted assigns hereunder.


17. Governing Law.


This Agreement and each Warrant Certificate issued hereunder shall be deemed to
be a contract made under the laws of the State of Minnesota and for all purposes
shall be construed in accordance with the laws of said State, other than its
conflicts of law’s provisions.


18. Benefits of this Agreement.


Nothing in this Agreement shall be construed to give to any person or
corporation other than the Company and the Agents and any other registered
Holder or Holders of the Warrant Certificates or Warrant Securities any legal or
equitable right, remedy or claim under this Agreement; and this Agreement shall
be for the sole and exclusive benefit of the Company and the Agents and any
other Holder or Holders of the Warrant Certificates or Warrant Securities.
 
 
13

--------------------------------------------------------------------------------

 
 
19. Counterparts.


This Agreement may be executed in any number of counterparts, and each of such
counterparts shall for all purposes be deemed to be an original, and such
counterparts shall together constitute but one and the same instrument.


[Signature page follows.]
 
 
 
 

 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed as
of the day and year first above written.





  ANTE5, INC.                     By:
  /s/ Bradley Berman
     
Bradley Berman
     
Chief Executive Officer
 



Agreed and Accepted as of the day and year first above written:
         
FELTL AND COMPANY, INC.
     
  
  By: /s/ Joseph P. Sullivan     Name: Joseph P. Sullivan     Title: Director
Corporate   Finance          
C. K. COOPER & COMPANY
          By:       Name:     Title:  

 
 
AGENTS:
 
Feltl and Company, Inc.
225 South Sixth Street
Suite 4200
Minneapolis MN 55402
Attention:  ______________
Fax: 612.492.8899
 
C. K. Cooper & Company
18300 Von Karman Avenue, Suite 700
Irwin, CA  92612
Attention:  ______________
Fax:  (949) 477-9211

 
 
15

--------------------------------------------------------------------------------

 
 
with a copy to (that shall not constitute notice):
     
Fulbright & Jaworski L.L.P.
2100 IDS Center
80 South Eighth Street
Minneapolis, MN  55402
Attention:  Girard P. Miller
Fax:  (612) 321-2288
 

 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
FORM OF WARRANT CERTIFICATE


THE WARRANTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE STATE SECURITIES LAWS.  THE
SHARES MAY NOT BE OFFERED FOR SALE SOLD, TRANSFERRED OR ASSIGNED EXCEPT (A)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B)
UPON THE DELIVERY BY THE HOLDER TO THE COMPANY OF AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO COUNSEL TO THE COMPANY, STATING THAT AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, IS AVAILABLE.


THE TRANSFER OR EXCHANGE OF THE WARRANTS REPRESENTED BY THIS CERTIFICATE IS
RESTRICTED IN ACCORDANCE WITH THE WARRANT AGREEMENT REFERRED TO HEREIN.


EXERCISABLE ON OR BEFORE 5:00 P.M., MINNEAPOLIS TIME,


No. W-_____________________
[Warrants *[________]

 
This Warrant Certificate certifies that [__________] or its registered assigns,
is the registered holder of *[___________] Warrants to purchase, at any time
from July 26, 2011 until 5:00 P.M. Minneapolis, Minnesota time on July 25, 2016
(“Expiration Date”), up to _____________ fully-paid and non-assessable shares
(the “Shares”) of the common stock, $.001 par value per share (the “Common
Stock”), of Ante5, Inc., a Delaware corporation (the “Company”), at an initial
exercise price, subject to adjustment in certain events (the “Exercise Price”),
of $1.00 per Share, upon surrender of this Warrant Certificate and payment of
the Exercise Price at an office or agency of the Company, but subject to the
conditions set forth herein and in the Agents’ Warrant Agreement dated as of
July 26, 2011, between the Company and Feltl and Company, Inc. and C. K. Cooper
& Company (the “Warrant Agreement”).  Payment of the Exercise Price may be made
in cash or by check payable to the order of the Company, or any combination
thereof.


No Warrant may be exercised after 5:00 P.M., Minneapolis, Minnesota time, on the
Expiration Date, at which time all Warrants evidenced hereby, unless exercised
prior thereto, shall thereafter be void.


The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued pursuant to the Warrant Agreement, which Warrant
Agreement is hereby incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Company and the
holders (the words “holders” or “holder” means the registered holders or
registered holder) of the Warrants.


 
17

--------------------------------------------------------------------------------

 
 
The Warrant Agreement provides that upon the occurrence of certain events, the
Exercise Price and the type and/or number of the Company’s securities issuable
thereupon may, subject to certain conditions, be adjusted.  In such event, the
Company will, at the request of the holder, issue a new Warrant Certificate
evidencing the adjustment in the Exercise Price and the number and/or type of
securities issuable upon the exercise of the Warrants; provided, however, that
the failure of the Company to issue such new Warrant Certificates shall not in
any way change, alter, or otherwise impair the rights of the holder as set forth
in the Warrant Agreement.


Upon due presentment for registration of transfer of this Warrant Certificate at
an office or agency of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided herein and in the Warrant
Agreement, without any charge except for any tax or other governmental charge
imposed in connection therewith.


Upon the exercise of less than all of the Warrants evidenced by this
Certificate, the Company shall forthwith issue to the holder hereof a new
Warrant Certificate representing such number of unexercised Warrants.


The Company may deem and treat the registered holder(s) hereof as the absolute
owner(s) of this Warrant Certificate (notwithstanding any notation of ownership
or other writing hereon made by anyone), for the purpose of any exercise hereof,
and of any distribution to the holder(s) hereof, and for all other purposes, and
the Company shall not be affected by any notice to the contrary.


All terms used in this Warrant Certificate which are defined in the Warrant
Agreement shall have the meanings assigned to them in the Warrant Agreement.


IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed.
 
Dated:                                                          

               
                                       
ANTE5, INC.                  
                                        
By:    
                                        
  Bradley Berman  
        
  Chief Executive Officer  

 
 
[CASH EXERCISE FORM]
 
 
18

--------------------------------------------------------------------------------

 




The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to purchase __________ Shares of Common Stock and
herewith tenders in payment for such securities, in cash, by wire transfer of
immediately available funds to an account specified by Ante5, Inc., a Delaware
corporation (the “Company”), or (if the total exercise price being paid is less
than $1,000) by check to the order of the Company, or any combination thereof,
in the amount of $__________, all in accordance with the terms of the Warrant
Certificate.  The undersigned requests that a certificate for such securities be
registered in the name of:
 

 
    
,
whose address is
                                 
    
       
,
 
and that such Certificate be delivered to:
       
,
   
whose address is
         
    
                             
    
.
       
Dated:
 
    
                 
Signature:
 
    
                 
SSN or Tax ID No:
 
 
         



 
19

--------------------------------------------------------------------------------

 


[FORM OF ASSIGNMENT]


(To be executed by the registered holder if such holder desires to transfer the
Warrant Certificate.)


FOR VALUE RECEIVED, ______________________________________ hereby sells, assigns
and transfers unto:
 


    
,
whose address is
                                                 
    
               
,
and whose tax ID
No. or SSN is:
     

 
 this Warrant Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint _________________, Attorney,
to transfer the within Warrant Certificate on the books of the within-named
Company, with full power of substitution.


 
20

--------------------------------------------------------------------------------

 


[CASHLESS EXERCISE FORM]


(To be executed upon exercise of Warrant pursuant to Article 2.2)


To:  ANTE5, INC.


The undersigned hereby irrevocably elects a cashless exercise of the right to
purchase represented by the attached Warrant Certificate for, and to purchase
thereunder, _____________________ Shares, as provided for in Article 2.2
therein.


Please issue a certificate or certificates for such Shares in the names of:
 
 


    
,
whose address is
                                                 
    
               
,
and whose tax ID
No. or SSN is:
             
and that such Certificate be delivered to:
         
,
        whose address is                                                        
              Dated:                      

 
 
21

--------------------------------------------------------------------------------

 
 
Signature:
             


 


NOTE: The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form, if any.


And if said number of shares shall not be all the shares purchasable under the
attached Warrant Certificate, a new Warrant Certificate is to be issued in the
name of the undersigned for the remaining balance of the shares purchasable
thereunder.
 
 
 
 

 22

--------------------------------------------------------------------------------